Order, Supreme Court, New York County (Price, J.) entered September 24, 1981, which denied defendants’ motion for a stay of Action No. 2 pending the determination of the original action and granted plaintiffs’ cross motion for consolidation of the two actions unanimously modified, on the law and the facts, without costs, to deny consolidation of the two actions and otherwise to affirm. Plaintiff, Ernest Pretsfelder, was allegedly struck by a taxicab, owned by Staper Service Corp. and operated by defendant Pickett, while crossing the street. Subsequently the first action was instituted in which damages of $3,500,000 are sought for personal injuries and $500,000 by plaintiff’s wife for loss of consortium. Action No. 2 was commenced over a year later and essentially repeats the same allegations of negligence but includes some 22 other corporations and three other individuals. The plaintiffs claim that liability should attach to these defendants on the ground that the defendant corporations are operated as a single entity for the benefit of the individual defendants who are the alter egos of the corporation. It is alleged that in an attempt to limit their liability, these individuals have divided up their organization into different corporations and have undercapitalized and underinsured them. Plaintiffs are attempting to insure the execution and collection of a judgment they have not yet received. Though the original defendants have acknowledged an insurance policy limit of $10,000 and a settlement for that amount has been offered and refused, it would be premature to inject issues of adequate insurance and fraud, inasmuch as the primary issue of negligence, establishing any liability at all, has not yet been resolved. (Cf. D’Apice v Tishman 919 Corp., 43 AD2d 925.) Concur — Kupferman, J. P., Sandler, Sullivan, Carro and Fein, JJ.